Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 7/27/2018.  

Claim Objections
Previous claim objections withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The last paragraph requires that the following components are arranged in the following order: first cable management device (26), the first cable management arm (50) and the second cable management arm (52), however figs 1-6 show a different order of arrangement.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 7 seems to have grammatical errors in the last paragraph that make it unclear since one of ordinary skill in the art does not understand which component is intended. The last paragraph contradicts itself by requiring that the first cable management device (26), the first cable management arm (50) and the second cable management arm (52) are arranged in that order, while also requiring that 52 is between 26 and 50. This is confusing.
Claims 8-10 are rejected for depending upon an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by GB 2420964 A (of record from IDS filed 3/9/2021, hereinafter GB)
1. GB teaches a support assembly comprising: 
a first slide rail assembly (fig 4) comprising a first rail (top left part of 2) and a second rail (bottom left part of 2) movable relative to the first rail (fig 1 vs fig 3); 
a second slide rail assembly (fig 4) comprising a third rail (top right part of 2) and a fourth rail (bottom right part of 2) movable relative to the third rail (fig 1 vs fig 3); 
a carried object mounted between the first slide rail assembly and the second slide rail assembly (abstract mentions slide in chassis); 
a first cable management device (14, fig 13) configured to arrange a front cable section of the carried object (since 14 is configured to arrange the front and rear of element 1), the first cable management device comprising a first cross bar (148G) and a second cross bar (149G) movably connected to the first cross bar (fig 14), the first cross bar being detachably mounted to the rear end of the second rail through a first connecting member (141G), and the second cross bar being detachably mounted to the rear end of the fourth rail through a second connecting member (142G); and 
a second cable management device (1) configured to arrange a rear cable section of the carried object (since 1 is configured to arrange a front and rear cable section), the second cable management device comprising a first cable management arm (top arm of 1, fig 14) and a second cable management arm (bottom arm of 1, fig 14), one end of the first cable management arm being pivotally connected to one end of the second cable management arm (figs 13, 14), another end of the first cable management arm being detachably mounted to the first rail of the first slide rail assembly (top left of fig 14), and another end of the second cable management arm being detachably mounted to the second rail of the first slide rail assembly (bottom left of fig 14) by being pivotally connected to the first connecting member (figs 1, 2, 4, 14 show that the bottom instance of 1 is pivotally connected to 141); 
wherein both the first connecting member and the second connecting member are between the carried object and the second cable management device (fig 14 shows this would be the case regardless of if the carried object were above or below the area depicted in fig 14).


6. GB teaches the support assembly of claim 1, wherein one of the first cross bar and the second cross bar has a channel (indicated by dotted lines in fig 13) for mounting the other one of the first cross bar and the second cross bar, so that the second cross bar is connected to the first cross bar in an extendable and retractable manner (see figs 13, 14, and last paragraph of description).

7. GB teaches a cable management kit comprising: 
a first cable management device (14G, fig 13) comprising a first cross bar (148G) and a second cross bar (149G) movably connected to the first cross bar; and 
a second cable management device (1) comprising a first cable management arm (top part of 1, fig 14), a second cable management arm (bottom part of 1) and at least one support bar (portion of fig 13 which corresponds with 13C of fig 9), wherein the second cable management arm is pivotally connected to the first cable management arm (figs 13, 14), the at least one support bar is configured to support one of the first cable management arm and the second cable management arm (supports both, see figs 9, 13, 14); 
wherein the first cable management device is separate from the second cable management device (fig 13), the first cable management device, the first cable management arm and the second cable management arm are arranged in an order of the first cable management device, the first cable management arm and the second cable management arm (fig 14), the first cable management device (14G) is positioned between a carried object (abstract mentions slide in chassis) mounted on a first slide rail assembly (2) and the second cable management arm (14G is between a slide in chassis and the bottom instance of 1 in fig 14, regardless of whether the chassis is above or below fig 14 since portions of 1 and 14G overlap), and the second cable management arm (bottom instance of 1, fig 14) is positioned between the first cable management device (14G) and the first cable management arm (since an upper portion of the bottom instance of 1 is higher than the lowest portion of 14G, fig 14).


    PNG
    media_image1.png
    753
    727
    media_image1.png
    Greyscale


8. GB teaches the cable management kit of claim 7, wherein one of the first cross bar and the second cross bar has a channel (indicated by dotted lines in fig 13) for mounting the other one of the first cross bar and the second cross bar, so that the second cross bar is connected to the first cross bar in an extendable and retractable manner (see figs 13, 14, and last paragraph of description).

9. GB teaches the cable management kit of claim 7, wherein the at least one support bar further comprises a first support bar and a second support bar movably connected to the first support bar (see annotated fig 13).


    PNG
    media_image2.png
    471
    1099
    media_image2.png
    Greyscale



10. GB teaches the cable management kit of claim 7, wherein one end of the first cable management arm is pivotally connected to one end of the second cable management arm (figs 13, 14), another end of the first cable management arm is detachably mounted to the first slide rail assembly (2), and another end of the second cable management arm is detachably mounted to the first slide rail assembly (figs 13, 14).







Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over GB in view of Chen (US 10182511 B1, hereinafter Chen)
3. GB teaches the support assembly of claim 1, but fails to teach that the first slide rail assembly further comprises a first middle rail movably connecting the first rail and the second rail, so as to extend a movement range of the second rail relative to the first rail, the second slide rail assembly further comprises a second middle rail movably connecting the third rail and the fourth rail, so as to extend a movement range of the fourth rail relative to the third rail.

Chen teaches the first slide rail assembly further comprises a first middle rail (32, fig 3) movably connecting the first rail and the second rail, so as to extend a movement range of the second rail relative to the first rail (fig 3), the second slide rail assembly further comprises a second middle rail movably connecting the third rail and the fourth rail, so as to extend a movement range of the fourth rail relative to the third rail (other side of fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Chen into the device of GB. The ordinary artisan would have been motivated to modify GB in the above manner for the purpose of allowing easier installation and cable rewiring/reconfiguration.


4. GB and Chen teach the support assembly of claim 3, wherein Chen further teaches that the second cable management device comprises at least one support bar (11, 12), the at least one support bar is configured to support one of the first cable management arm and the second cable management arm (figs 1, 2), one of two ends of the at least one support bar is mounted to the first middle rail of the first slide rail assembly (both ends of 11 are mounted to both instances of 32), the other one of the two ends of the at least one support bar is mounted to one of a channel of the third rail of the second slide rail assembly or the second middle rail of the second slide rail assembly (both ends of 11 are mounted to both instances of 32), or pivotally connected to the third rail of the second slide rail assembly (fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Chen into the device of GB. The ordinary artisan would have been motivated to modify GB in the above manner for the purpose of supporting increased weight and torque of the cable management system when in an extended configuration.

5. GB and Chen teach the support assembly of claim 4, wherein Chen further teaches the at least one support bar further comprises a first support bar (11) and a second support bar (12) movably connected to the first support bar (col 4 lines 51-52 recites ‘the pivot seat 12 can be rotated with respect to the connecting frame 11’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Chen into the device of GB. The ordinary artisan would have been motivated to modify GB in the above manner for the purpose of supporting increased weight and torque of the cable management system when in an extended configuration.

Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not found persuasive. Applicant argues in response to claim 1:

‘However, as shown in the following annotated FIG. 14 of GB, in GB, the cable
management arm 1 is NOT pivotally connected to the end 141G of the support slide
14G. Furthermore, in GB, the cables are arranged by the two cable management arms
1 instead of the support slide 14G, 1.e., the support slide 14G can NOT be used to
arrange cables of a carried object. Therefore, GB fails to disclose the aforementioned
inventive features of the amended claim 1 of the present application.’

1 is pivotally connected to the end of 141G as explained in the rejection above. The phrase “pivotally connected” is not understood to require for the components to be directly connected. The phrase “pivotally connected” must be interpreted broadly so that intermediate components play a part in that pivotal connection, otherwise applicants would not have support for the first cable management arm (50) being pivotally connected to the second cable management arm (52). As shown within applicants fig 4, elements 50 and 52 are pivotally connected thru intermediate components. 

Likewise, GB figs 1, 2, 4, 14 together show elements 1 and 141G are pivotally connected thru intermediate components. 

Further, in GB, the support slide 14G is used to arrange cables of a carried object since 14G is used to arrange the two cable management arms 1. In other words, claim 1 is not understood to require for cables to be directly attached to the support slide, and “configured to arrange” is understood broadly.


Applicant further argues in response to claim 1:

‘Besides, as shown in the following annotated FIG. 4 of the present application,
the aforementioned inventive features of the amended claim 1 of the present
application can support not only the rear cable section but also the front cable section
by the first cable management device, the first cable management arm of the second
cable management device and the second cable management arm of the second cable
management device. The cited prior art references only support a rear cable section of
a cable of a carried object and do not provide any support for a front cable section of a
cable of a carried object. Therefore, in contrast to the prior art references, the amended
claim 1 of the present application can achieve an unexpected effect of providing a
better support for each section of the cables of the carried object.’

It is unclear how applicants consider this to be a distinction over GB. Cable management device 1 of GB clearly has two sections which can be considered a front and a rear.


Applicant further argues in response to claim 7:
‘However, as shown in the following annotated FIG. 14 of GB, in GB, the
support slide 14G is located between the two the cable management arms 1, and the
two cable management arms 1 and the support slide 14G are arranged in an order of
one of the two cable management arms 1, the support slide 14G and the other one of
the two cable management arms 1. In other words, in GB, the support slide 14G is
NOT located between any one of the two cable management arms 1 and a carried
object, and the two cable management arms 1 and the support slide 14G are NOT
arranged in an order of the support slide 14G, one of the two cable management arms
1 and the other one of the two cable management arms 1.’

This is not found persuasive for several reasons. The carried object is considered to be either above or below the configuration of fig 14. Meanwhile element 14G is located between any one of the two cable management arms 1 and the carried object.

Since 14G overlaps with the two instances of 1, it makes sense to say that 14G is below a portion of both instances of 1. 


    PNG
    media_image1.png
    753
    727
    media_image1.png
    Greyscale


It also makes sense to say that 14G is above a portion of both instances of 1. 



    PNG
    media_image3.png
    753
    727
    media_image3.png
    Greyscale



Further, 14G is arranged to the right of both instances of 1. 

Therefore, these limitations are not considered to overcome GB.


Applicant further argues in response to claim 7:

‘Besides, as shown in the following annotated FIG. 4 of the present application,
the aforementioned inventive features of the amended claim 7 of the present
application can support not only the rear cable section but also the front cable section
by the first cable management device, the first cable management arm of the second
cable management device and the second cable management arm of the second cable
management device. The cited prior art references only support a rear cable section of
a cable of a carried object and do not provide any support for a front cable section of a
cable of a carried object. Therefore, in contrast to the prior art references, the amended
claim 7 of the present application can achieve an unexpected effect of providing a
better support for each section of the cables of the carried object.’

It is unclear how applicants consider this to be a distinction over GB. Cable management device 1 of GB clearly has two sections which can be considered a front and a rear.



Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841